Title: To James Madison from Rufus King, 22 June 1803
From: King, Rufus
To: Madison, James



Private
Dr. Sir
At Sea June 22d. 1803
I left London the 18th. and sailed from Cowes the 21st. of last month—on the 16. the King sent a message to Parliament announcing the termination of the discussions with france, the Recall of the English ambassador from Paris, and that the french ambassador had left London; and calling upon Parliament to support “him in his determination to employ the Power and Resources of the Nation in opposing the Spirit of ambition and Incroachment that actuates the Government of france.” The message was ordered to be taken into consideration on the 23d. I can therefore send you no account of the sense of Parliament.
Letters of marque had been issued against France, the channel fleet had sailed, and I conjecture that Orders had been given to detain the Ships of Holland & Spain until it should be ascertained whether these Powers would be able to maintain their neutrality. I send you the Declaration that has been published by the English Government and likewise a copy of its correspondence with the Govt. of france. As soon as I arrive and have a little leisure, I will in a supplement to my last official letter send you a report of the late occurrences which have been omitted in my regular correspondence. With great Respect & Esteem I have the honour to be Dr. Sir Your ob. & faithful Sert.
Rufus King
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10). Docketed by Wagner.



   
   For “His Majesty’s Message, announcing War with France,” 16 May 1803, see the Annual Register for 1803The Annual Register, or A View of the History, Politics, and Literature, for the Year 1803 (London, 1805)., p. 647.



   
   Enclosures not found, but the declaration, under a 19 May dateline, was published in the National Intelligencer, 6 July 1803. The correspondence appeared in the same newspaper, under the heading “Papers laid before the British Parliament respecting the Negociation with France,” 8, 13, 15, 18, 20, and 22 July 1803.


